Citation Nr: 1047809	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a separate evaluation for service-connected 
backward displacement of the right eye, currently evaluated 
together with service-connected fracture of the maxilla.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1951.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which granted service connection for backward displacement of the 
right eye, and evaluated this disability together with the 
Veteran's previously-service-connected fracture of the maxilla, 
and determined that a compensable rating was not warranted.  The 
Veteran has appealed the issue of whether he is entitled to a 
separate evaluation for his backward displacement of the right 
eye.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected backward displacement of the 
right eye is not shown to be productive of separate and distinct 
manifestations apart from his fractured maxilla; it is not shown 
to be productive of a different disability


CONCLUSION OF LAW

A separate rating for service-connected backward displacement of 
the right eye, currently evaluated together with service-
connected fracture of the maxilla, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 4.1, 4.14, 4.27 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment reports include a September 1950 
entrance examination report which shows that the Veteran reported 
a history that included a skull fracture in March 1950.  In April 
1951, he sustained a right eye injury after he got into a fight 
with two civilians.  A May 1951 report notes a history of a left 
temporal skull fracture in March 1950.  An accompanying X-ray 
notes a linear fracture of the left temporal bone.  A July 1951 
report shows that he underwent a reduction of fracture, nasal 
bones, closed, and a reduction of a fracture of the maxilla.  
Service treatment reports primarily show treatment for 
gastrointestinal symptoms, and that he was ultimately discharged 
due to a gastrointestinal disorder.   The Veteran's separation 
examination report, dated in July 1951, shows that his eyes, 
ophthamoscopic examination, pupils, and ocular motility, were all 
clinically evaluated as normal, and that he had a normal field of 
vision, with distant and near vision of 20/20, bilaterally.  

In September 1984, the RO granted service connection for a 
fracture of the nose, evaluated as noncompensable (0 percent 
disabling).  In June 1985, the RO granted service connection for 
a fracture of the maxilla, evaluated as noncompensable.  In that 
decision, the RO also determined that service connection was not 
warranted  for refractive error, ptosis, and a lacrimal duct 
condition.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010) (refractive 
error is a congenital or developmental defects and is not a 
disability for which service connection may be granted); Beno v. 
Principi, 3 Vet. App. 439 (1992).  In July 1995, the RO 
determined that new and material evidence had not been presented 
to reopen a claim for service connection for a right eye 
condition, including refractive error and a lacrimal duct 
condition.  

In June 2007, the Veteran filed to "reopen" a claim for 
"backward displacement - sunk in orbit (right eye)."  

In September 2007, the RO denied the claim, after determining 
that new and material evidence had not been presented to reopen 
the claim.  In this regard, as the RO had never adjudicated a 
claim for backward displacement of the right eye, and as this 
condition was not diagnosed at the time of the aforementioned RO 
decisions, it represented the development of a new and separate 
condition.  Therefore, this was a "new" claim that did not 
warrant a "new and material" analysis.  See Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 
(2009). 

In any event, the Veteran filed a timely notice of disagreement, 
and in January 2009, after additional evidence was received, the 
RO granted service connection for backward displacement of the 
right eye.  The RO evaluated this disability together with the 
Veteran's previously-service-connected fracture of the maxilla, 
and determined that a compensable rating was not warranted.  

The Veteran has appealed the issue of whether he is entitled to a 
separate evaluation for his backward displacement of the right 
eye.  He asserts that he has a disorder of the third cranial 
nerve, and that his right eye disorder should be assigned a 
separate rating because it involves an injury to his eye, which 
is a distinct organ and involves a different injury than that of 
his fracture maxilla.  See Veteran's statement, received in 
January 2010; appeal (VA Form 9) received in June 2010. 

The Board notes that service connection is currently in effect 
for disabilities that include chronic sinusitis, and a fracture 
of the nose.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. Part 4 (2010).  

The RO's January 2009 rating decision shows that it assigned a 
noncompensable rating for the Veteran's "fracture of the maxilla 
with backward displacement of [the] right globe," under 
Diagnostic Codes 9999-9910.  

Under 38 C.F.R. § 4.27 (2010), hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part and 
"99."  In this case, Diagnostic Code 9999 represents an unlisted 
disability that required rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.150, and this hyphenated 
diagnostic code may be read to indicate that an unlisted 
disability is the service-connected disorder.  There is no 
Diagnostic Code 9910; it appears that this was a typographical 
error- the appropriate diagnostic code is 38 C.F.R. § 4.150, 
Diagnostic Code 9916, which provides that a malunion or nonunion 
of the maxilla, with moderate displacement, warrants a 10 percent 
rating.  

The issue on appeal, however, is not entitlement to an increased 
rating.  Rather, the issue is whether the Veteran is entitled to 
a separate evaluation for his backward displacement of the right 
eye.  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions of 
38 C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  

The Court of Appeals for Veterans Claims has determined that a 
hyphenated rating is not appropriate where the Veteran has two 
different disabling conditions arising from the same injury or 
disease.  Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006). 

A private treatment report, dated in February 1996, is somewhat 
difficult to read, but appears to note complaints of occasional 
retro-orbital (?) pain with photophobia.  On examination, his 
visual acuity was 20/20 bilaterally.  The impression was probable 
sinusitis from old BOFX (blow-out fracture).  

VA progress notes and examination reports, dated between 1978 and 
2007, show that beginning in 1984, the Veteran received a number 
of treatments for eye symptoms, to include complaints of burning 
and watering eyes, sensitivity to light, and blurred vision, as 
well as temporal pain, and the need for artificial tears, with 
assessments that included pseudophakic OS (left eye), EVAS OD 
(right eye), trichiasis OS, DES status post punctual cautery OU 
(both eyes), conjunctivitis OU, "CAT OD NVS," and presbyopia 
OU.  A September 1994 report notes "dry eye" symptoms and a 
"scant tear meniscus" with inferior corneal scarring OU.  A 
June 1995 examination report notes that he underwent a permanent 
punctal occlusion in March 1995, and diagnoses of ptosis, right 
upper lid, punctual occlusion inferiorly, OU, and chronic retro-
orbital pain, OD, possibly secondary to old fracture.  A May 2007 
report notes posterior displacement of the right globe as a 
result of a past orbital fracture, and that he was provided with 
a prescription for bi-focal glasses.

A VA eye examination report, dated in September 2008, shows that 
the Veteran was noted to have a history of an orbital blow-out 
fracture on the right side, with repair in 1951.  The report 
notes the following: the Veteran has had a stable course since 
onset; he is not undergoing any current treatment for the 
condition; he reported right eye pain, dryness, and right-sided 
facial pain; there were no right eye visual symptoms, no periods 
of incapacitation due to eye disease, and no history of 
congestive or inflammatory glaucoma; there was no keratoconus, 
homonymous hemianoplasia, or scotoma; there was right eye ptosis; 
right eye vision was 20/30 (corrected) and right eye near vision 
was 20/25 (corrected); the Veteran had normal age-related 
presbyopia, and an age-related cataract in the right eye; there 
was no visual field defect; the Veteran's right eye was displaced 
backward relative to the left eye by 3 millimeters (mm.).  The 
examiner stated that the Veteran's maxillary repair/orbital floor 
repair was done to keep the contents of the orbit in place, that 
the fat will prolapse into the maxillary sinus and the inferior 
rectus muscle can become trapped and result in diplopia, and that 
during the repair it may have been necessary to remove some fat, 
which would allow the eye to be displaced backwards.  The VA 
examiner stated that he did not find any disabilities or visual 
problems from, or associated with, the backward displacement.  
The diagnosis states, "no visual impairment found," and notes 
that the right eye was displaced posteriorly,  with an associated 
displaced right globe.  

The Board finds that a separate evaluation for his backward 
displacement of the right eye is not warranted.  The critical 
issue is whether any of the symptomatology is duplicative or 
overlapping, Esteban, 6 Vet. App. at 262, such that it is 
productive of a different disability.  Tropf, 20 Vet. App. at 
321.  In this case, the evidence indicates that the Veteran has a 
3 mm. backward displacement of his right eye that is a residual 
effect of his maxillary repair/orbital floor repair, and that is 
due to a loss of supporting fat.  However his right eye 
displacement is not shown to be productive of "separate and 
distinct" manifestations (i.e., apart from the residuals of his 
fractured maxilla) or a "different" disability.  Id.  In this 
regard, the September 2008 VA examination report shows that 
although the right eye was displaced posteriorly, right eye far 
vision was 20/30 (corrected), and near vision was 20/25 
(corrected).  There was no visual impairment, and there were no 
visual field defects.  The VA examiner stated, "I found no 
disabilities or visual problems from or associated with the 
backward displacement."  To the extent that the Veteran is shown 
to have right eye ptsosis, and a right eye cataract, the VA 
examiner stated that the Veteran's cataract is "age-related," 
and he did not indicate that either of these disorders, or any 
other eye disorder, was related to the Veteran's backward 
displacement of the right eye.  The Board further notes that the 
RO has previously denied service connection for refractive error, 
right eye ptosis, and a lacrimal duct condition.  In summary, the 
Veteran's backward displacement of the right eye is not shown to 
be productive of separate and distinct manifestations apart from 
his service-connected fractured maxilla, nor is it not shown to 
be productive of a different disability.  Based on the foregoing, 
the Board finds that a separate rating for service-connected 
backward displacement of the right eye, which is currently 
evaluated together with service-connected fracture of the 
maxilla, is not warranted.  Esteban; Tropf.  

In reaching this decision, the Board has considered the Veteran's 
arguments that the eye is a separate organ, i.e., apart from his 
fracture of the maxilla, and that he has a third cranial nerve 
injury.  However, an injury to the third cranial nerve is not 
shown.  For the sake of argument, however, the Board notes that 
even if a separate rating were to somehow be assigned for 
backward displacement of the right eye on the basis of an injury 
to the third cranial nerve, the Veteran is not shown to have a 
complete loss of smell or taste.  Therefore a compensable rating 
would not currently be warranted.  See 38 C.F.R. 
§§ 4.87a, 4.124a, Diagnostic Codes 6275 and 6276 (2010).  In any 
event, the Board has determined that a separate rating for 
service-connected backward displacement of the right eye is not 
warranted.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that a separate 
rating is warranted for the Veteran's service-connected backward 
displacement of the right eye.  The Veteran is competent to 
testify that he has eye symptoms, and to this extent his written 
testimony is found to be credible.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of the claim.  To the 
extent that the claim on appeal involves a medical issue, the 
Veteran has been shown to have refractive error, as well as 
several other eye conditions for which service connection is not 
currently in effect, and he does not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
an eye disability, or to state whether his service-connected 
backward displacement of the right eye is productive of any 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, the post-service medical records indicate that the 
Veteran was determined to have a backward displacement of the 
right eye in 2007, and the evidence is insufficient to show that 
this condition is productive of separate and distinct 
manifestations apart from his service-connected fractured 
maxilla.  Given the foregoing, the Board finds that the post-
service medical evidence outweighs the Veteran's contentions to 
the effect that his backward displacement of the right eye 
warrants a separate rating.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Veterans Claims Assistance Act

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in July 2007.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In this regard, where service connection has been 
granted, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required.  Dingess, 19 Vet. App. at 491, 
493.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded an examination.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).




ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


